t c memo united_states tax_court hj builders inc petitioner v commissioner of internal revenue respondent paul w and charlene r wright petitioners v commissioner of internal revenue respondent docket nos filed date joseph jay bullock and karen bullock kreeck for petitioners s mark barnes for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies and penalties in these consolidated cases with respect to petitioner hj builders inc hj builders or the corporation for its taxable_year ended date and with respect to petitioners paul w and charlene r wright mr and mrs wright respectively the wrights collectively for their taxable_year ended date as follows docket no deficiency sec_6662 penalty i r c dollar_figure big_number dollar_figure dollar_figure after concessions by both parties the issues remaining for decision are whether disbursements of funds from hj builders to mr wright are constructive dividends or repayments of loans whether disbursements of funds by hj builders to and on behalf of the wrights’ church are deductible by hj builders as charitable_contributions of the corporation or should be characterized as constructive dividends to the wrights deductible as charitable_contributions by the wrights whether expenses paid_by hj builders with regard to a lexus suv used by mrs wright are business_expenses deductible by hj builders or are constructive dividends to the wrights and whether hj builders or the wrights are liable for accuracy-related_penalties under sec_6662 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure all amounts have been rounded to the nearest dollar findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference the principal_place_of_business of hj builders was in west jordan utah at the time that the petition was filed at docket no the wrights resided in salt lake city utah at the time the petition was filed at docket no at all times relevant to these cases mr wright was the sole shareholder and president of hj builders a corporation engaged in residential construction and real_estate development mr wright is known as paul w wright p wayne wright and wayne wright hj builders uses the cash_method_of_accounting for tax purposes distributions to mr wright in mr wright received a salary of dollar_figure from hj builders mrs wright received no wages from hj builders that year additional miscellaneous checks totaling dollar_figure were paid to mr wright by hj builders in these additional_amounts were not reported as income on the wrights’ federal_income_tax return hj builders organized its receipts and disbursements using a system of account codes each identifying a different category of business_assets liabilities and expenses there is a unique code attributable to loans payable p wayne wright under hj builders’ accounting system no code was used to classify the checks to mr wright totaling dollar_figure hj builders did not deduct any of the additional disbursements to mr wright on its corporate_income_tax return hj builders recorded a zero balance under the item loans from shareholders on schedule l balance_sheet per books of its form_1120 u s_corporation income_tax return for which mr wright signed as president of hj builders under penalties of perjury affirming that he had examined the return and its accompanying schedules and statements and that they were true correct and complete to the best of his knowledge there are purported loans from mr wright to hj builders recorded in the corporation’s handwritten ledger entitled wayne cash loans to hjb none of which are corroborated by a formal promissory note with principal and interest rate corresponding to the amounts recorded in the ledger the corporate records contain no repayment schedules notations of regular payments or interest calculations with respect to any loans from mr wright to hj builders a line of credit promissory note first note dated date bearing stated annual interest pincite percent and payable on demand was signed by mr wright the first note states for value received p wayne wright borrower promises to pay to the order of hj builders lender the principal sum of one million dollars dollar_figure an additional promissory note second note dated date for the principal_amount of dollar_figure payable on demand to mr wright by hj builders bearing stated annual interest pincite percent or percent if payment is not made upon demand was signed on behalf of hj builders by mr wright and an unidentified person the second note is unsecured the second note is not listed in the wayne cash loans to hjb ledger attached to the second note is one page from a mortgage agreement dated date between mr wright and draper bank signed by mr wright in his personal capacity but stating that the loan is for the specified business_purpose of purchasing investment_property the bank loan is for the principal_amount of dollar_figure as well and charges rates of interest identical to those in the second note but has a stated maturity_date of date and is secured_by the underlying real_estate a handwritten document entitled wayne’s ledger lists disbursements of funds by check number and amount from hj builders to mr wright from date through date no specific promissory notes or other loan documents are associated with any entries a notation loans to wayne ye is written next to a bracketed total of dollar_figure in disbursements made between date and date which includes the dollar_figure amount in dispute on date the corporate office of hj builders was burglarized the police report made by mr wright lists the items reported stolen or destroyed in the incident no promissory notes were reported stolen or destroyed charitable_contributions the wrights are active and contributing members of their church community and mr wright is especially involved as a leader in church youth group activities the wrights wrote personal checks to their church totaling dollar_figure in but deducted only dollar_figure in charitable_contributions on their joint income_tax return additional checks were written from an hj builders account to the wrights’ church in the amount of dollar_figure to fund a youth trip and to a bus company in the amount of dollar_figure to facilitate the trip hj builders did not receive a written acknowledgment from the wrights’ church indicating that the corporation had made any charitable_contributions to the church and no charitable_contribution deductions were claimed by hj builders on its tax_return for instead the amounts expended by hj builders to and for the benefit of the church youth group were deducted as various business_expenses on the corporation’s income_tax return the dollar_figure disbursement was deducted in the corporate records as a commission expense under cost_of_goods_sold the dollar_figure disbursement was deducted by the corporation as an advertising expense lexus payment on date hj builders made a payment of dollar_figure to lexus while there was a lexus suv registered to mr wright individually in no lexus was registered in the name of hj builders until the corporation acquired a lexus suv the check stub from the payment to lexus listed the item under the corporation’s code for loans payable p wayne wright the bill from lexus was in mr wright’s personal name not in the name of hj builders no expense deduction was claimed by hj builders for the payment to lexus the lexus suv was driven exclusively by mrs wright who was not a salaried employee of the corporation and was listed as a housewife on the wrights’ return no mileage logs were kept by mrs wright or the corporation with respect to the lexus notices of deficiency the internal_revenue_service irs commenced an audit of the wrights’ form_1040 u s individual_income_tax_return because of the large percentage of charitable_contributions claimed dollar_figure to reported income dollar_figure the examining agent also observed that the wrights’ standard of living did not appear supportable on their reported income when the agent asked for substantiation of the charitable_contributions he was initially given an alleged receipt from the wrights’ church showing dollar_figure when he asked for copies of checks associated with the payments he was presented with a new tithing donation slip for the amount of dollar_figure which showed the same dates of contributions as the prior receipt but different amounts the larger amounts were substantiated with copies of checks when the agent asked about the dollar_figure in distributions to mr wright the representative of the corporation and of the wrights initially had no explanation later the agent was told that the distributions were loan payments but no supporting documentation was presented when the agent asked about travel expense substantiation he was presented with bills for travel for various family members including the wrights’ teenaged children and for greens fees for golf outings no contemporaneous_records substantiating the business_purpose of certain trips were provided the notices of deficiency determined that checks amounting to dollar_figure were taxable to mr wright as constructive_dividend income the notices disallowed the business_expense deductions claimed by hj builders for the dollar_figure disbursement directly to the wrights’ church and the dollar_figure disbursement to the bus company those amounts were recharacterized as constructive dividends by the corporation to mr wright the notices allowed to the wrights on schedule a itemized_deductions deductions for the entire dollar_figure that was paid directly by the wrights to their church in the notices determined that the dollar_figure payment to lexus by hj builders was for a personal vehicle and treated the payment of the personal_expense as taxable constructive_dividend income to mr wright the notices also determined negligence penalties under sec_6662 with respect to the wrights and hj builders opinion our findings_of_fact describe in some detail the documentary_evidence presented during trial and the progress of the audit that resulted in the statutory notices in issue in these cases and we discuss that evidence further below in relation to specific issues because the only witness presented by petitioners was mr wright many of the issues depend at least in part on the credibility of petitioners’ evidence unfortunately we must conclude that much of the evidence is unreliable the record establishes that expenses were mislabeled and that the nature of certain of them was thus concealed explanations were inconsistent and or belated and recollection was nonexistent or faulty mr wright testified that he purposely understated his charitable_contributions on his personal return because he understood that the actual amount was not fully deductible the more plausible explanation is that he was advised that in view of his reported income claiming the actual amount of charitable_contributions would increase the likelihood of audit the cash contributions made would have approached but not exceeded the 50-percent limitation of sec_170 and the charitable_contributions made from corporate funds would have brought the amount to more than percent of the reported income respondent now would allow all of the charitable_contributions because of the increase in the wrights’ reportable income subject_to overall reductions in accordance with sec_68 applicable to cash disbursements to mr wright respondent argues that the dollar_figure in disbursements at issue from hj builders to mr wright was dividend distributions and taxable_income to the wrights petitioners argue that the disbursements were in repayment of loans previously made by mr wright to the corporation the evidence presented by petitioners is inconsistent regarding the nature of the cash payments petitioners argue that the amounts in wayne’s ledger reflect repayments of previous loans made by mr wright to hj builders however a handwritten notation on wayne’s ledger instead states that the disbursements between date and date totaling dollar_figure reflect loans to mr wright we conclude that wayne’s ledger is inconclusive regarding both whether there were any loans from mr wright to the corporation and whether the dollar_figure in disbursements to mr wright in was in repayment of those purported loans we also are not persuaded that the promissory notes that were presented by petitioners represent true indebtedness of the corporation even though the first note clearly states that the borrower is mr wright and the lender is hj builders petitioners argue that the names of the parties in the document are reversed and that mr wright in fact advanced money on several different occasions to hj builders pursuant to the first note the first note is a general line of credit and bears stated annual interest pincite percent but the corporation’s handwritten loan ledger lists several loans at various interest rates neither the corporation nor mr wright has presented any record of an accounting for any alleged advancements repayments or accruals of interest regarding funds lent pursuant to the first note there is no record that links the first note explicitly to any actual monetary advance by mr wright to hj builders unlike the general line of credit in the first note the second note is for a specific amount purportedly advanced from mr wright to hj builders however the second note is neither listed in the corporation’s handwritten ledger of wayne cash loans to hjb nor taken into account for book purposes on the balance sheets of hj builders there is no corporate record of any interest payments or repayment schedules in connection with the second note thus the first and second notes are unreliable and unpersuasive evidence in support of petitioners’ position that the dollar_figure in disbursements to mr wright in calendar_year was in repayment of prior loans by mr wright to hj builders other conflicting evidence in the record prevents us from concluding either that the disbursements to mr wright were in repayment of prior loans or that any such loans ever existed although hj builders had an accounting code for loans payable to mr wright no code was used to classify the payments totaling dollar_figure to mr wright in and hj builders recorded no shareholder loans on its federal tax_return petitioners have also claimed that the loan documents were stolen in a burglary of hj builders’ offices on date however no loan or other corporate documents are included in the list of stolen items provided to the police mr wright’s uncorroborated testimony that the loan documents were stolen in the burglary is unpersuasive see simpson v commissioner tcmemo_1999_274 affd 23_fedappx_425 6th cir petitioners have presented no reliable promissory notes security agreements payment schedules amortization schedules notations of regular payments interest calculations or any other similar documents to substantiate their claim that the dollar_figure in miscellaneous checks paid to mr wright over the course of was in repayment of loans from mr wright to the corporation see meier v commissioner tcmemo_2003_94 petitioners have not persuaded us that any loans from mr wright to hj builders existed during the years in issue and thus we must conclude that the cash disbursements to mr wright in were not made in repayment of such alleged loans even if petitioners had presented consistent and credible_evidence that the cash payments to mr wright were in repayment of prior loans to the corporation we would conclude based on the facts and circumstances of these cases that those prior loans were in reality equity contributions and not debt claims of a debt relationship in a transaction between controlling shareholders and their closely held corporations warrant heightened scrutiny because unlike the situation in an arm’s-length transaction between unrelated parties there is an opportunity and often a motivation to have investments treated as debt obligations rather than as capital contributions 398_f2d_694 3d cir cuyuna realty co v united_states ct_cl 382_f2d_298 when presented with the issue of whether a purported loan is debt or equity the courts have generally weighed the following factors the intent of the parties the identity between creditors and shareholders the extent of participation in management by the holder of the instrument the ability of the corporation to obtain funds from outside sources the thinness of the capital structure in relation to debt the risk involved the formal indicia of the arrangement the relative position of the obligees as to other creditors regarding the payment of interest and principal the voting power of the holder of the instrument the provision of a fixed rate of interest a contingency on the obligation to repay the source of the interest payments the presence or absence of a fixed maturity_date a provision for redemption by the corporation a provision for redemption at the option of the holder and the timing of the advance with reference to the organization of the corporation fin hay realty co v united_states supra pincite the factors applicable to these cases all weigh in favor of reclassifying any alleged loans from mr wright to the corporation as equity investments first where funds advanced to a corporation by its shareholders are proportional to the advancing shareholders’ equity_interest in the corporation there is an identity between the purported creditor and the purported lender which gives rise to a strong inference that the funds advanced are additional contributions to risk capital rather than loans 89_tc_816 in these cases mr wright the purported creditor was the sole shareholder of the purported debtor hj builders mr wright was also the corporation’s sole officer and had complete managerial control_over the corporation thus the interests of debtor and creditor here are identical and the lack of true bargaining between the parties prevents us from accepting the form of the instrument without an inquiry into the economic reality of the transaction see fin hay realty co v united_states supra pincite second when a corporation receives financing that it could not acquire on similar terms from a commercial lender the character of that financing may be considered equity not debt id segel v commissioner supra pincite attached to the second note is a mortgage from draper bank for the same principal_amount as the second note and with terms identical to it except that the mortgage has a stated maturity_date and is secured_by the underlying realty regarding the relationship between the second note and the mortgage document mr wright testified at trial later on when my funds were depleted and i wasn’t able to loan the corporation money i then approached commercial lending institutions who because of the number of years that i’ve been in the business and had established a track record they were willing to loan me personally funds that i then loaned to the corporation comparing the second note and the related mortgage document the second note had no stated maturity_date and was not secured which put mr wright in a riskier position than draper bank draper bank as a disinterested lender provided the loan to mr wright for a fixed maturity_date and required collateral as security for repayment see fin hay realty co v united_states supra pincite had the corporation actually paid him interest mr wright would have received the exact same interest or compensation_for the use of his money as he was required to pay to draper bank on its related mortgage however mr wright’s purported loan to the corporation was a much riskier investment than the draper bank mortgage because it was unsecured and thus logically would have commanded a higher interest rate in the market to compensate mr wright adequately for the increased risk mr wright could have gained no economic advantage from the nominal interest he would have received from the corporation on the second note which supports respondent’s argument that the second note was a contribution of risk capital to the corporation and not evidence of true indebtedness finally no interest payments were ever made to mr wright and no interest was accrued with regard to any alleged loans a purported lender who does not insist on interest payments is considered to be interested in the future earnings_of the corporation and takes the investment risk of a contributor to capital rather than that of a true lender segel v commissioner supra pincite a disinterested lender in an arm’s-length transaction would insist on interest accruals and payments a disinterested lender would also insist on memorializing the loan and its terms in a formal promissory note none of which exist to corroborate the alleged loans recorded in the corporate ledger wayne cash loans to hjb therefore we conclude that any alleged loans from mr wright to hj builders were equity contributions to risk capital rather than true debt see fin hay realty co v united_states f 2d pincite segel v commissioner supra pincite thus the disbursements totaling dollar_figure in were dividend distributions taxable to mr wright on brief petitioners assert for the first time that hj builders did not have enough earnings_and_profits in calendar_year to allow for dividend treatment of the distributions paid out to mr wright that year petitioners argue that adjustments should be made to hj builders’ stated earnings_and_profits to account for previous distributions to mr wright that should have been treated for both book and tax purposes as dividend distributions but were not respondent argues that allowing this belated argument would prejudice respondent the court has consistently allowed a party to rely on a theory only if the opposing party is provided with fair warning and is not prejudiced by the need to gather additional evidence to address the opposing party’s theory adequately 84_tc_191 affd 796_f2d_116 5th cir although petitioners claim that wayne’s ledger represents amounts distributed to mr wright that reduced hj builders’ earnings_and_profits balance in previous years there is inadequate evidence in the record to support petitioners’ contentions and calculations the ledger is unreliable for the reasons previously indicated raising the issue of the proper calculation of earnings_and_profits for the first time on brief has deprived respondent of the opportunity to consider the issue and to examine and or produce relevant evidence therefore we shall not consider petitioners’ earnings_and_profits argument charitable_contributions respondent disallowed the dollar_figure payment to the wrights’ church directly and the dollar_figure payment for the benefit of the church’s youth group that were initially claimed as business_expenses of the corporation characterized the amounts as constructive dividends to mr wright and now proposes to treat the amounts as charitable_contributions deductible on the wrights’ federal tax_return for when a corporation pays the personal expenses of a shareholder without expectation of repayment it may make a constructive_dividend distribution taxable to the shareholder 73_tc_980 whether a constructive_dividend exists turns on whether the distribution was primarily for the benefit of the shareholder 115_tc_172 mr wright testified at trial that he was personally involved as a counselor in his church’s youth activities and felt he had a responsibility toward the youth in his church which factors led him to cause the checks to be issued to and for the benefit of his church such charitable motivations absent some link to the corporation are personal these payments by the corporation bestowed an economic benefit on mr wright who was the true charitable donor based on the economic reality of the transactions and thus the distributions out of the corporation to facilitate the youth retreat from the wrights’ church were taxable constructive_dividend income to mr wright lexus petitioners dispute respondent’s determination that the dollar_figure paid to lexus on date was a constructive_dividend to mr wright though hj builders did not deduct the dollar_figure payment to lexus as a business_expense on its form_1120 petitioners now argue that the purchase of the lexus was a capital_expenditure by the corporation and not properly characterized as an actual or constructive_payment to mr wright the lexus vehicle for which payment was made by the corporation was registered in the name of mr wright individually not hj builders the vehicle was driven exclusively by mrs wright who was not a salaried employee of the corporation the corporation’s check stub characterized the payment to lexus as a loan payable to p wayne wright petitioners have presented no reliable evidence that the lexus was a business asset although mr wright testified that his wife used the lexus exclusively for business she did not appear at trial deductions related to passenger vehicles are not allowable unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the time place and business_purpose of the vehicle’s use sec_274 although hj builders did not claim a business_expense deduction for the payment to lexus petitioners argue that the payment is not income to the wrights because the lexus vehicle was a business asset no records of use of the vehicle were provided by petitioners therefore we conclude that the dollar_figure payment to lexus was a personal_expense of the wrights paid_by the corporation and thus a constructive_dividend distribution out of the corporation to mr wright in magnon v commissioner supra pincite sec_6662 penalties sec_6662 imposes a 20-percent accuracy-related_penalty on any underpayment of federal_income_tax attributable to a taxpayer’s substantial_understatement_of_income_tax or negligence or disregard of rules or regulations sec_6662 and b sec_6662 defines negligence as including any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and defines disregard as any careless reckless or intentional disregard petitioners have conceded that many of the claimed business_expenses disallowed by respondent in the notices of deficiency were personal expenses of the wrights not deductible by hj builders and represent additional income to the wrights the evidence includes failure to maintain adequate_records or to substantiate deductions mislabeling of expenses and the errors now conceded by petitioners petitioners have not addressed at trial or on brief the accuracy-related_penalties determined by respondent pursuant to sec_6662 thus we deem petitioners to have conceded their liability for the penalties see eg 87_tc_698 affd 832_f2d_403 7th cir hendricks v commissioner tcmemo_2001_299 therefore petitioners are liable for the accuracy-related_penalties determined under sec_6662 to reflect the foregoing decisions will be entered under rule
